ITEMID: 001-76457
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF PRONINA v. UKRAINE
IMPORTANCE: 2
CONCLUSION: Violation of Art. 6-1;Non-pecuniary damage - financial award
TEXT: 8. The applicant was born in 1944 and lives in the city of Yalta, Ukraine.
9. In March 2000 the applicant lodged a claim with the Yalta City Court against the local social welfare department, challenging the refusal of the latter to award her a higher pension. In her claim, the applicant maintained that, under Article 46 of the Constitution and Article 19 of the Law on Pensions, her pension should not be lower than the minimum living standard. Therefore, given that her pension was fixed at UAH 74.70 per month and the minimum living standard was established at UAH 118.30 per month, the applicant claimed a corresponding increase in her pension.
10. On 4 April 2000 the court decided against the applicant. The court established in particular that, although Article 19 of the Law on Pensions provided the possibility for a higher pension, it also limited the amount to a maximum sum which the applicant in fact received. The court did not consider the applicant’s argument about the inconsistency of the amount of her pension with the minimum living standard guaranteed by Article 46 of the Constitution.
11. The applicant appealed against the judgment of the Yalta City Court to the Supreme Court of the Autonomous Republic of Crimea. In her cassation appeal the applicant repeatedly claimed that her pension should not be lower than the minimum living standard, as defined in Article 46 of the Constitution, and that the constitutional provisions have supremacy over the provisions of normal laws.
12. On 3 July 2000 the Supreme Court of the Autonomous Republic of Crimea upheld the decision of the first instance court. The court did not consider the applicant’s appeal from the viewpoint of Article 46 of the Constitution.
13. The relevant provisions read as follows:
“... The norms of the Constitution of Ukraine are norms of direct effect. Appeals to the court in defence of the constitutional rights and freedoms of the individual and citizen directly on the grounds of the Constitution of Ukraine are guaranteed.”
“... Pensions and other types of social payments and assistance that are the principal sources of subsistence, shall ensure a standard of living not lower than the minimum living standard (прожитковий мінімум) established by law.”
“The Constitutional Court of Ukraine is the sole body of constitutional jurisdiction in Ukraine.
The Constitutional Court of Ukraine decides on issues of conformity of laws and other legal acts with the Constitution of Ukraine, and provides the official interpretation of the Constitution of Ukraine and the laws of Ukraine.”
“The jurisdiction of the Constitutional Court of Ukraine encompasses:
1) deciding on issues of conformity with the Constitution of Ukraine (the constitutionality) of the following:
- laws and other legal acts of the Verkhovna Rada of Ukraine;
- acts of the President of Ukraine;
- acts of the Cabinet of Ministers of Ukraine;
- legal acts of the Verkhovna Rada of the Autonomous Republic of Crimea.
These issues are considered on the appeals of: the President of Ukraine; at least forty-five National Deputies of Ukraine; the Supreme Court of Ukraine; the Authorised Human Rights Representative of the Verkhovna Rada of Ukraine; the Verkhovna Rada of the Autonomous Republic of Crimea;
2) the official interpretation of the Constitution of Ukraine and the laws of Ukraine;
On issues envisaged by this Article, the Constitutional Court of Ukraine adopts decisions that are mandatory for execution throughout the territory of Ukraine, that are final and shall not be appealed.”
14. Article 11 of the Code provided that courts should decide a case on the basis of the Constitution, other legislative acts or the international treaties of Ukraine, under the procedure provided for in the Code.
Article 202 of the Code foresaw that a court decision should mention the facts of the case established by the court, evidence on which the court’s conclusion was based, and reasons for admitting or rejecting this or that argument, as well as the laws applied by the court.
15. The relevant provisions read as follows:
“When, in the proceedings before the courts of general jurisdiction, a dispute arises over the constitutionality of norms applied by a court, the examination of the case shall be suspended.
In such circumstances, constitutional proceedings shall be initiated and the case shall be considered by the Constitutional Court of Ukraine immediately.”
“The ground for a constitutional appeal in order to obtain an official interpretation of the Constitution of Ukraine and laws of Ukraine is a lack of uniform application of provisions of the Constitution or laws by the courts of Ukraine, or other organs of State authorities, if the subject of the right to a constitutional appeal considers that it may lead or has led to a violation of his or her constitutional rights and freedoms.”
16. Article 19 of this Law provides as relevant:
“Old age pensions shall be established in the amount of 55% of the salary, but not less then the minimum amount of pensions (мінімальний розмір пенсії)...
The minimum amount of an old age pension shall be established in relation to the minimum consumer budget (мінімальний споживчий бюджет). In case of economic crisis and a fall in production, the minimum amount of pensions shall be established in an amount which is not lower than the basic standard of income (межа малозабезпеченості). ...
The maximum amount of an old age pension shall not exceed ... three times the minimum amount of pensions ...”
17. The Law set the basic monthly standard of income (межа малозабезпеченості) at UAH 90.7 for the first half of 1999, and UAH 118.3 for the second half.
18. This Law set the minimum amount of pensions (мінімальний розмір пенсії) at UAH 24.9.
19. The relevant parts of the Resolution read as follows:
“2. Since the Constitution of Ukraine, as stipulated in its Article 8, has the highest legal force, and its norms are norms of direct effect, the courts, in consideration of concrete cases, shall assess the content of any law or any other legal act for its compliance with the Constitution of Ukraine and, where necessary, shall apply the Constitution as an act of direct effect. The court decisions shall be based on the Constitution and the current legislation which does not contradict it.
In case of doubt as to the compliance with the Constitution of Ukraine of a particular law, as applied or applicable in a case, the court, upon the motion of the parties to the proceedings or of its own motion, shall suspend consideration of the case and apply, by way of a reasoned decision (ruling), to the Supreme Court of Ukraine which, under Article 150 of the Constitution, may raise before the Constitutional Court the issue of compliance of laws and other legal acts with the Constitution. Such decisions can be taken by the first instance court, court of cassation or the court which considers a supervisory review...”
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
